Lee, J.
(dissenting).
My consideration of this case brings me to these conclusions: (1) The issuance and service of process on two adult near relations were jurisdictional requisites. (2) Such jurisdictional requisites could not be dispensed with. (3) There was no provision of law for ex parte proceedings. (4) The law governing the removal of disabilities of minority and the sale of property of minors, under Section 419, Code of 1942, represent distinct legislative philosophies, and should not be confused. (5) The Schrader proceeding did not legally comply with the requirement of two next of kin. And (6) there was no justification for general relief under Section 412, Code of 1942.
I present my views on these conclusions in the order named.
(1) Section 419, supra, is evolved from Article 151, Code of 1857. Under the latter act, at least three of the nearest relations had to be summoned. Now, Temple v. Hammock, 52 Miss. 360, was a construction of that provision. Rebecca Ann Seal, mother of the Ford children, and her second husband, Pascal Seal, were guardians of these children. As such, they petitioned the probate court for an order to sell the lands of their wards, alleging that it would be for the best interest of the minors. They prayed for process for John Cain, William Cain and Mary Jones, the nearest relations of said minors living in the State, to appear and show cause against the sale. Mary Jones was summoned. However, no citation was issued for, or served on, John Cain and William Cain, and such failure in that regard was the sole question for determination. This Court invalidated the sale with the following pronouncement: “The service of 'process on the three nearest relatives of the minor, if there be any in *240the state, is a condition precedent to the exercise by the court of the power to order a sale of the property of the ward on the application of his guardian to sell because it is for the interest of the ward.” See also Fitzpatrick v. Beal, 62 Miss. 244. (Emphasis supplied.)
The decision in Temple v. Hammock, supra, gave notice to all guardians, for the future, that if they would sell the property of their wards, they must summon the requisite next of kin, if to be found. It was delivered in 1876. It was the law for eighty years. At the time of the proceedings in the case before us, that decision had neither been overruled or modified by any subsequent decision, nor by legislative amendment. Even when the Legislature enacted Chapter 415, Laws of 1946, it provided that, if at least two adult relations “shall join in the petition, the notice and summons . . . may be dispensed with and said matter proceeded with ex parte. It seems to me that the Legislature, by its language, recognized that, prior to this amendment, the notice and summons could not be dispensed with, but that they were precedent conditions. The proceedings here antedated this amendment, and, of course, their complexion was not changed. I am, therefore, unwilling to uproot a landmark of the law.
(2) Such jurisdictional requisities could not be dispensed with. The capacity of the next of kin was analogous to that of a guardian ad litem, for Section 419, supra, provides that, where there are no adult near relations in the State, the court shall ‘ by order, designate a guardian ad litem upon whom process may be had”. The answer of a guardian ad litem “is not the answer of the guardian himself, but of the infant by the guardian ad litem. It neither admits nor can admit anything . ” Griffith’s Miss. Chancery Practice, Sec. 533, p. 577.
But the majority opinion takes the position that the adult next of kin filed an answer and appeared in the proceedings, and, on that account, the issuance and serv*241ice of process became unnecessary. However, in Kennedy v. Gaines, 51 Miss. 625, the language of the statute of 1854, under which that proceeding was instituted, provided that process should issue, and that all of those interested should he summoned, when a petition for the sale of lands was presented in a probate court “by any heir, executor, administrator, guardian or other person interested, under any statute now in force.” The petition was by the guardians of the minors and one adult heir. No citations were issued. The Court, in holding that the omission was fatal, said: “It is no answer for the omission of process to say, the heirs had notice, or that they appeared in the proceeding without process, for minors can-waive no right.” (Emphasis supplied.)
I think that the service of process on the two adult next of kin was a right, inherent in the minors, and necessary to be preserved before the court could divest them of their property.
(3) When these proceedings were instituted, there was no provision of law for them to be ex parte. In Maclay v. Equitable Life Assurance Society, 152 U. S. 499, 14 S. Ct. 678, 38 L. Ed. 528, the Supreme Court of the United States observed that the statutes limiting the general power of disposition which guardians had at common law have been strictly construed by our Court. In a note of that decision, it is said: “The power of a guardian to sell real estate of his minor is derived entirely from statute, and independently of it, the court has no jurisdiction to authorize a sale of a ward’s land hy his guardian. ’ ’
Consequently a literal compliance with the statute was necessary. The statutory method partakes of the nature of a litigated matter. But, in this case, the legislative flat was ignored. The guardians and the near relations got together, and, respectively, signed the petitions for the sale, and the waivers of process and the answers at one and the same time. All of the papers were then filed the next day. Although the next of kin did not actually *242join in tlie petitions to sell, tlie proceedings were, in fact, ex parte. The near relations answered before they were under any obligation to do so. They voluntarily admitted all of the averments of the petitions, and asked that the relief prayed for should be granted. I am unable to give approval to such a complete departure from the method prescribed by the Legislature for selling the interests of minors in real estate.
(4) The laws governing the removal of disabilities of minority and the sale of property of minors under Section 419, supra, represent distinct legislative philosophies, and should not be confused.
The majority opinion concedes that the proceedings here involved appear to have been drawn primarily under Section 419. But, it is contended that there is great similarity between the statutes authorizing removal of disabilities of minority and that liberality has been indulged by the courts in those proceedings, and, for that reason, we should give a liberal construction as regards the sale of lands by guardians. "Wilkerson v. Swayze, 147 Miss. 141, 113 So. 327, is cited. I am not impressed with this contention. There is ample reason for these different philosophies.
In the removal of the disability of minority, usually the minor has reached an age which assures some degree of maturity, intelligence, judgment and discretion — from fifteen or sixteen years upward. It is true that in McLeiter v. Rackley, 148 Miss. 75, 114 So. 128, the disability of minority of a thirteen year old girl was removed for the purpose of enabling her to sell her interest, along* with her two brothers, in land. But this is the only instance called to our attention, from the multitude of decisions, where the disability of a minor of such tender years has been removed. In such proceedings, the minor may appear by a next friend, who is not even a relative. Since the enactment of Chapter 123, Laws of 1918, if two of the next of kin of the minor unite with him, it is unnecessary to make any person defendant. When the disability is *243removed, the exercise of the authorized act is still in the power of the minor. He is not required to do that which the court has empowered him to do. Even then, relatives or others may counsel him against such undertaking, and he can refrain from so doing.
But, a sale forever divests him of his property. That kind of proceeding is treated with such gravity by the Legislature that his guardian only can institute the proceeding. “A guardianship is a trust of the highest and most sacred character. The guardian assumes to act for the parties, whom the law declares without discretion to act for themselves. ’’ Brandau v. Greer, 95 Miss. 100, 48 So. 519, 520. Even though that requirement ought reasonably to assure preservation of the minor’s interest, the law does not stop at that point. In addition, two of his adult near relations must be made parties — if he has that many in the State — and “a summons shall issue for” them. When this statutory method is utilized, generally speaking, the minors are of tender age. If they are old enough, usually their disability of minority is removed. The clear distinction is that, in removing the disability of minority, the minor is merely authorized and empowered to do the act in question, whereas the sale of the property forever divests him of his interest, whether he consents or not and even when he is not old enough to comprehend or have any opinion about the matter.
(5) The Schrader proceeding did not legally comply with the requirement of two next of kin. Schrader signed the petition as guardian, and brought the action. He signed the waiver and the answer as one of the two near relations. Only one other besides himself was a party. In his petition, he stated that he was “the owner of an interest in the above described land, and has agreed to sell the same proportionate amount of his mineral interest under said land to the said Pres. Cochrane at and for the same cash consideration.” I think that the above allegation constituted strong evidence of a potential adversary proceeding. It may signify that he wished to sell *244his interest, but before be could do this, it was necessary also to sell the interest of bis wards, thereby furnishing a motive inconsistent with the obligations owing by him to bis wards. See McAllister v. Moye, 30 Miss. 258.
The majority opinion cites the case of Bazor v. J. J. Newman Lumber Co., 133 Miss. 538, 97 So. 761, in justification for approving the guardian’s action in a dual capacity, as both guardian and adult relation. In that case, Bazor’s father and mother joined in the petition as next friends for the removal of bis disability of minority. They were, of course, bis nearest of kin. Such proceeding was in strict conformity with the statute, for Chapter 123, Laws of 1918, provided that: “ . . .if any two of such kindred known to (the minor) or bis co-petitioners shall unite with him in bis application, it shall not be necessary to make any person defendant thereto. ’ ’ Thus, the Court approved the removal in that case, because the proceedings complied, in every respect, with the statute. Actually the necessity for a next friend in that case was dispensed with inasmuch as Bazor was joined by his two nearest of kin.
Reduced to its last analysis, here was the situation: Schrader, as guardian, instituted the proceeding. He made himself a party-defendant. He prayed for process for himself. He then waived the service of such process upon himself. He then voluntarily answered his own petition. In that answer, he prayed that the relief asked for in the original petition should be granted. What an unheard of procedure! And yet, it was by such procedure that the interests of four Schrader children of tender years were taken from them!
(6) There was no justification for general relief under Section 412, supra. The petitions and the decrees have all of the earmarks of Section 419, supra, and the majority opinion, in effect, so concedes. Keeping in mind that Section 2205, Code of 1892, Section 2422, Code 1906, has evolved into Section 419, supra; and that Section 2197, Code of 1892, Section 2413, Code of 1906, has likewise *245evolved into Section 412, supra, I think the case of Theobald v. Deslonde, 93 Miss. 208, 46 So. 712, 713, is decisive of this question. There the Court said: “The petition under which this land was sold was manifestly bottomed on Section 2205 of the Code of 1892 (section 2422 of the Code of 1906), and, just as manifestly, was not brought under section 2197 of the Code of 1892 (section 2413 of the Code of 1906). The petition itself expressly prays for process for three near relatives of the minors to be served under this section 2205, naming the section. The allegations required to be made under section 2413, to the effect that, if the personalty of the estate and the rents and profits of the real estate are not sufficient for the maintenance and education of the ward, the court may, on investigation, decree the sale, etc., are not in the petition in this case; so that it is perfectly clear that the effort was to sell the land under and by virtue of the provisions of section 2205 of the Code of 1892; and yet the record discloses affirmatively the fact that no summons was issued or served, except upon Dahlgren, who procured the sale. It is true the petition alleges that these three minors had no other relative in the state, except A. M. Dahlgren; but it also shows plainly that these three minors were brothers and sister, and we think it is clear under this statute that in such case each minor had the right to have the other two cited as its next of kin. ... We think the order of sale was absolutely null and void for this reason. The court had no jurisdiction over the parties.”
For the foregoing reasons, with deference, I dissent.